Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Amendment, received 8/3/2022, has been entered. 	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wu-Song Huang (Reg. No. 72,198) on 8/31/2022.
The application has been amended as follows: 
Claims 28-31 are cancelled. 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 32-41 directed to a method of manufacturing a display device non-elected without traverse.  Accordingly, claims 32-41 have been cancelled.

Allowable Subject Matter
Claims 1 and 3-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 23.  Specifically, the closest prior art reference Kwon et al. (US Pub. No. 2019/0207150 A1) fails to teach or suggest a display device comprising the first portion of the first spacer has a width increasing toward the substrate and the second portion of the first spacer has a width decreasing toward the substrate, as recited in claim 1, or a display device comprising the first portion of the second spacer having a width increasing toward the substrate, and the second portion of the second spacer being arranged between the first portion of the second spacer and the substrate and having a width decreasing toward the substrate, as recited in claim 23.  
Dependent claims 3-22 and 24-27 are allowable because of their dependence from one of allowable independent claims 1 or 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/31/2022